UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Your expenses Page 3 Portfolio summary Page 4 Portfolio of investments Page 5 Financial statements Page 10 Financial highlights Page 13 Notes to financial statements Page 14 Board Considerations Disclosure Page 18 More Information Page 2 1 2 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemption (if appilicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on January 1, 2011 with the same investment held until June 30, 2011. Account value Ending value Expenses paid during on 1-1-11 on 6-30-11 period ended 6-30-11 1 Common Shares $1,000.00 $1,001.30 $0.25 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on January 1, 2011, with the same investment held until June 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 1-1-11 on 6-30-11 period ended 6-30-11 1 Common Shares $1,000.00 $1,024.50 $0.25 Remember, these examples do not include any security transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.05%, for the Fund's shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets (43.0% of Net Assets on 6-30-11) Sanofi-Aventis SA 10/14/11 to 03/28/12 0.200 to 0.370% 6.6% General Electric Capital Corp. 08/15/11 to 04/10/12 0.331 to 5.875% 6.4% Bank of Nova Scotia 07/01/11 to 01/05/12 0.040 to 0.330% 5.3% Royal Bank of Canada 12/02/11 to 04/05/12 0.265 to 0.320% 4.0% Falcon Asset Securitization Company LLC 07/06/11 to 07/12/11 0.130 to 0.210% 3.7% Credit Suisse USA, Inc. 08/16/11 to 01/15/12 0.461 to 6.500% 3.6% Societe Generale 02/10/12 to 03/01/12 0.747 to 0.804% 3.5% Wachovia Corp. 10/15/11 to 04/23/12 0.404 to 5.300% 3.4% Jupiter Securitization Company LLC 07/07/11 to 07/18/11 0.130 to 0.210% 3.3% Wells Fargo & Company 08/26/11 to 06/15/12 0.364 to 5.300% 3.2% Sector Composition Financials Commercial Banks 26% Diversified Financial Services 16% Capital Markets 14% Consumer Finance 3% Health Care 9% Industrials 9% U.S. Government & Agency Obligations 8% Consumer Staples 5% Asset Backed Securities 4% Materials 2% Consumer Discretionary 2% Information Technology 1% Telecommunication Services 1% Portfolio Composition Corporate Interest-Bearing Obligations 57% Commercial Paper 31% U.S. Government & Agency Obligations 8% Asset Backed Securities 4% 1 As a percentage of net assets on 6-30-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 4 John Hancock Collateral Investment Trust As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Asset Backed Securities 3.85% (Cost $218,970,895) BMW Vehicle Lease Trust, Series 2009-1, Class A3 03/15/12 2.910 $451,575 452,080 BMW Vehicle Lease Trust, Series 2011-1, Class A1 04/20/12 0.289 20,457,645 20,475,764 CNH Equipment Trust, Series 2010-C, Class A1 12/09/11 0.427 10,525,158 10,526,492 Ford Credit Auto Owner Trust, Series 2011-A, Class A1 (S) 02/15/12 0.289 6,708,941 6,709,065 Honda Auto Receivables Owner Trust, Series 2010-3, Class A1 10/21/11 0.310 958,110 958,292 Honda Auto Receivables Owner Trust, Series 2011-2, Class A1 06/18/12 0.251 39,938,896 39,972,568 Hyundai Auto Receivables Trust, Series 2011-A, Class A1 02/15/12 0.318 21,587,344 21,596,100 Hyundai Auto Receivables Trust, Series 2011-B, Class A1 05/15/12 0.248 28,000,000 28,014,470 John Deere Owner Trust, Series 2011-A, Class A1 05/11/12 0.306 67,115,466 67,173,373 Nissan Auto Lease Trust, Series 2010-B, Class A1 11/15/11 0.317 3,961,800 3,962,332 Nissan Auto Receivables Owner Trust, Series 2010-A, Class A1 10/17/11 0.356 222,348 222,382 Nissan Auto Receivables Owner Trust, Series 2011-A, Class A1 04/16/12 0.261 19,038,124 19,040,165 Commercial Paper 31.77% (Cost $1,810,268,435) Amsterdam Funding Corp. 07/01/11 0.050 $6,000,000 6,000,000 Australia & New Zealand Banking Group, Ltd. 11/08/11 0.288 60,000,000 59,884,200 Bank of Nova Scotia 07/01/11 0.040 100,000,000 100,000,000 BNP Paribas Finance, Inc. 07/01/11 0.040 24,500,000 24,500,000 Caterpillar Financial Services Corp. 07/01/11 0.070 45,000,000 45,000,000 Deutsche Bank Financial LLC 10/06/11 0.460 30,000,000 29,979,300 E.I. du Pont de Nemours & Company 07/11/11 to 07/12/11 0.150 118,800,000 118,795,248 Falcon Asset Securitization Company LLC 07/06/11 to 07/12/11 0.130 to 0.210 212,100,000 212,096,508 5 John Hancock Collateral Investment Trust As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper (continued) Govco LLC 07/08/11 to 08/19/11 0.200 to 0.230 $160,000,000 $159,977,450 Jupiter Securitization Company LLC 07/07/11 to 07/18/11 0.130 to 0.210 187,299,000 187,286,943 Nestle Capital Corp. 08/26/11 0.160 150,000,000 149,980,500 Novartis Finance Corp. 07/01/11 to 07/05/11 0.060 to 0.080 84,000,000 83,999,550 Novartis Securities Investment Ltd. 11/14/11 0.190 20,600,000 20,579,812 Sanofi-Aventis SA 10/14/11 to 12/16/11 0.200 to 0.370 167,700,000 167,495,464 Starbird Funding Corp. 07/05/11 to 08/01/11 0.140 to 0.220 154,175,000 154,158,694 State Street Corp. 07/11/11 to 10/21/11 0.260 to 0.320 125,000,000 124,955,500 Toyota Motor Credit Corp. 07/05/11 to 09/13/11 0.350 to 0.380 100,000,000 99,984,000 Unilever Capital Corp. 07/08/11 0.090 65,500,000 65,498,690 Corporate Interest-Bearing Obligations 55.85% (Cost $3,182,333,981) American Honda Finance Corp. (P)(S) 12/09/11 to 02/07/12 0.318 to 0.502 $98,800,000 98,553,510 AT&T Mobility LLC 12/15/11 6.500 43,855,000 44,973,829 Australia & New Zealand Banking Group, Ltd. (P)(S) 10/21/11 0.573 63,500,000 63,554,356 Bank of America Corp. 08/15/11 5.375 7,800,000 7,841,067 Bank of America Corp. (P) 08/15/11 0.361 15,000,000 15,000,450 Bank of Nova Scotia (P) 12/08/11 to 01/05/12 0.290 to 0.330 200,000,000 200,222,900 Bank of Tokyo-Mitsubishi UFJ Ltd. 01/24/12 0.650 100,000,000 100,132,000 BellSouth Corp. 10/15/11 6.000 3,966,000 4,026,240 Caterpillar Financial Services Corp. 10/12/11 to 02/15/12 5.125 to 5.750 71,134,000 72,779,853 CIBC Capital Funding IV LP (P)(S) 01/31/12 0.413 81,000,000 80,650,161 6 John Hancock Collateral Investment Trust As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) Credit Suisse USA, Inc. 08/16/11 to 01/15/12 5.500 to 6.500 $109,138,000 $111,721,942 Credit Suisse USA, Inc. (P) 08/16/11 0.461 91,150,000 91,174,519 Deutsche Bank AG/New York NY (P) 04/03/12 0.385 100,000,000 100,000,000 General Electric Capital Corp. 02/15/12 to 04/10/12 4.375 to 5.875 149,112,000 153,867,162 General Electric Capital Corp. (P) 08/15/11 to 04/10/12 0.331 to 0.596 200,834,000 201,009,220 International Business Machines Corp. (P) 07/28/11 to 06/15/12 0.277 to 0.853 76,515,000 76,545,789 John Deere Capital Corp. 10/17/11 to 03/15/12 5.400 to 7.000 43,675,000 44,469,878 JPMorgan Chase & Company (P) 12/21/11 to 02/22/12 0.349 to 0.372 65,010,000 65,040,417 Merrill Lynch & Company, Inc. (P) 07/25/11 0.474 53,510,000 53,520,916 Morgan Stanley (P) 01/09/12 0.540 46,450,000 46,500,027 PepsiCo, Inc. 05/15/12 5.150 6,462,000 6,726,431 PepsiCo, Inc. (P) 07/15/11 0.308 63,010,000 63,013,466 Pfizer, Inc. 03/15/12 4.450 46,613,000 47,941,098 Procter & Gamble International Funding SCA 08/26/11 1.350 10,000,000 10,013,800 Rabobank Nederland NV (P)(S) 08/05/11 to 01/26/12 0.287 to 0.474 38,790,000 38,798,669 Royal Bank of Canada (P) 12/02/11 to 04/05/12 0.265 to 0.320 228,000,000 227,952,440 Sanofi-Aventis SA (P) 03/28/12 0.296 207,400,000 207,438,020 Societe Generale (P) 02/10/12 to 03/01/12 0.747 to 0.804 200,000,000 199,954,400 The Goldman Sachs Group, Inc. (P) 08/05/11 to 02/06/12 0.450 to 0.693 128,947,000 128,951,871 Toyota Motor Credit Corp. (P) 12/14/11 0.320 50,000,000 50,018,250 UBS AG (P) 02/23/12 1.359 167,200,000 168,255,366 Wachovia Corp. 10/15/11 5.300 5,000,000 5,066,335 7 John Hancock Collateral Investment Trust As of 6-30-11 (Unaudited) Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) Wachovia Corp. (P) 10/15/11 to 04/23/12 0.404 to 0.408 $190,304,000 $190,427,129 Wells Fargo & Company 08/26/11 5.300 10,000,000 10,067,640 Wells Fargo & Company (P) 01/24/12 0.364 159,530,000 159,630,823 Westpac Banking Corp. (P) 12/30/11 0.495 36,000,000 36,036,324 U.S. Government & Agency Obligations 8.37% (Cost $476,009,513) Bank of America Corp. (J)(P) 06/22/12 0.447 $41,000,000 41,110,454 Citibank NA (J)(P) 07/12/11 to 11/15/12 0.261 to 0.298 143,445,000 143,578,275 Citigroup Funding, Inc. (J)(P) 03/30/12 0.546 13,000,000 13,030,017 Citigroup, Inc. (J)(P) 12/09/11 0.990 22,340,000 22,429,002 Federal Home Loan Bank 04/27/12 0.400 25,000,000 25,002,225 General Electric Capital Corp. (J)(P) 03/12/12 0.450 10,000,000 10,027,890 JPMorgan Chase & Company (J)(P) 06/15/12 to 12/26/12 0.477 to 0.497 53,000,000 53,186,893 Morgan Stanley (J)(P) 02/10/12 to 06/20/12 0.450 to 0.597 55,000,000 55,164,872 PNC Funding Corp. (J)(P) 04/01/12 0.504 10,000,000 10,022,150 State Street Bank & Trust Company (J)(P) 09/15/11 0.447 10,000,000 10,007,460 The Goldman Sachs Group, Inc. (J)(P) 11/09/11 to 03/15/12 0.447 to 0.518 36,000,000 36,059,604 The Huntington National Bank (J)(P) 06/01/12 0.654 18,000,000 18,076,122 U.S. Central Federal Credit Union (K)(P) 10/19/11 0.275 23,000,000 23,007,682 Union Bank NA (J)(P) 03/16/12 0.445 6,000,000 6,012,270 Wells Fargo & Company (J)(P) 06/15/12 0.467 10,000,000 10,031,170 8 John Hancock Collateral Investment Trust As of 6-30-11 (Unaudited) Par value Value Short-Term Investments 0.00% (Cost $200,000) Repurchase Agreement 0.00% Repurchase Agreement with State Street Corp. dated 6-30-11 at 0.010% to be repurchased at $200,000 on 7-1-11, collateralized by $200,000 U.S. Treasury Notes, 1.750% due 8-15-12 (valued at $204,750, including interest) $200,000 200,000 Total investments (Cost $5,687,782,824)† 99.84% Other assets and liabilities, net 0.16% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (J) These securities are issued under the Temporary Liquidity Guarantee Program and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. (K) This security is issued under the Temporary Corporate Credit Union Liquidity Guarantee Program and is insured by the National Credit Union Administration until maturity. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 6-30-11, the aggregate cost of investment securities for federal income tax purposes was $5,687,782,824. Net unrealized appreciation aggregated $314,502, of which $1,509,135 related to appreciated investment securities and $1,194,633 related to depreciated investment securities. 9 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — June 30, 2011 (Unaudited) Assets Investments, at value (Cost $5,687,782,824) $5,688,097,326 Cash 2,445 Interest receivable 10,574,746 Other receivables and prepaid expenses 3,492 Total assets Liabilities Distributions payable 1,388,889 Payable to affiliates (Note 4) Chief compliance officer fees 2,876 Transfer agent fees 16,551 Trustees' fees 26,361 Other liabilities and accrued expenses 66,970 Total liabilities Net assets Capital paid-in $5,696,975,223 Accumulated distributions in excess of net investment income (251,671) Accumulated net realized gain on investments 138,308 Net unrealized appreciation (depreciation) on investments 314,502 Net assets Net asset value per share Based on 569,270,013 shares of beneficial interest outstanding - unlimited number of shares authorized with no par value $10.01 The accompanying notes are an integral part of the financial statements. 10 John Hancock Collateral Investment Trust Statement of Operations — For the six month period ended June 30, 2011 (Unaudited) Investment income Interest $11,450,795 Expenses Investment management fees (Note 4) 1,215,390 Administrative services fees (Note 4) 148,819 Transfer agent fees (Note 4) 49,589 Trustees' fees (Note 4) 63,551 Professional fees 80,087 Custodian fees 208,556 Registration and filing fees 4,192 Chief compliance officer fees (Note 4) 17,356 Other 27,219 Total expenses Net investment income Realized and unrealized gain Net realized gain on investments 185,613 Change in net unrealized appreciation (depreciation) on investments 463,972 Net realized and unrealized gain Increase in net assets from operations The accompanying notes are an integral part of the financial statements. 11 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Six months ended 6/30/11 Year ended Increase (decrease) in net assets (Unaudited) 12/31/10 From operations Net investment income $9,636,036 $17,283,696 Net realized gain (loss) 185,613 (47,305) Change in net unrealized appreciation (depreciation) 463,972 (1,714,332) Increase in net assets resulting from operations Distributions to shareholders From net investment income (9,642,879) (17,391,310) From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of period 6,755,579,729 4,900,913,913 End of period Accumulated distributions in excess of net investment income The accompanying notes are an integral part of the financial statements. 12 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 6-30-11 1 12-31-10 12-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.01 0.03 0.02 Net realized and unrealized gain on investments — — 4 0.01 Total from investment operations Less distributions From net investment income (0.01) (0.03) (0.02) Net asset value, end of period Total return (%) 5 5 Ratios and supplemental data Net assets, end of period (in millions) $5,697 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.05 6 0.06 0.09 6 Net investment income 0.27 6 0.27 0.29 6 Portfolio turnover (%) 7 69 153 51 1 Semiannual period from 1-1-11 to 6-30-11. Unaudited. 2 Period from 6-1-09 (inception date) to 12-31-09. 3 Based on the average daily shares outstanding. 4 Less than ($0.005) per share. 5 Not annualized. 6 Annualized. 7 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the Fund. See notes to financial statements 13 John Hancock Collateral Investment Trust Notes to financial statements (unaudited) Note 1 — Organization John Hancock Collateral Investment Trust (the Fund) is a Massachusetts business trust organized on May 19, 2009 . The Fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The Fund is the successor to John Hancock Cash Investment Trust (CIT) . Most of the current investors in the Fund are affiliated funds of John Hancock Mutual Funds family of funds. The Fund serves primarily as an investment vehicle for cash collateral received by such affiliated funds for securities lending . The investment objective of the Fund is to maximize income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The Fund invests only in U . S . dollar denominated securities rated within the two highest short-term credit categories and their unrated equivalents. The Fund is a floating net asset value (NAV) fund and its NAV may fluctuate. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
